Citation Nr: 1608761	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-25 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tension headaches.

2.  Entitlement to service connection for a disability of the lower extremities manifested by arthralgia, to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2010 to January 2013.  The Veteran served in combat during the Persian Gulf War (operation Iraqi Freedom) from November 2010 to November 2011.  See DD Form 214.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Seattle, Washington VA Regional Office (RO).

In November 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a disability of the lower extremities manifested by arthralgia, to include as due to undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tension headaches manifest symptoms approximating characteristic prostrating attacks averaging one in two months over the last several months.

CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for the Veteran's tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As the Board is granting the claim of entitlement to an initial compensable evaluation for tension headaches, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Tension Headaches

In the May 2013 rating decision on appeal, the RO granted service connection and assigned a noncompensable rating for muscle tension headaches, effective January 25, 2013.  The RO utilized Diagnostic Codes 8199-8100.  Under 38 C.F.R. § 4.20, unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.124a, Diagnostic Code 8100, which pertains to migraine headaches.  The Veteran perfected an appeal of that decision.

Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  50 percent is the maximum rating assignable under Diagnostic Code 8100.  "Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

The Veteran was afforded a VA headache examination in May 2014.  He appeared to have significant headaches and described them as "constant, dull, right side of head" pains that were worse when extending and flexing the neck.  He reported the use of topical over-the-counter creams for pain relief and most recently began taking prescription medication.  He complained of constant head pain that was localized to one side of his head.  The Veteran stated that his typical head pain was constant, never absent, and sometimes increased in severity.  The examiner noted that the Veteran appeared to have tension headaches.  He further noted that the Veteran had not missed any school due to his headaches pains.

At the November 2015 Board hearing, the Veteran testified that he has been suffering from headaches since 2010.  He stated that he experiences a constant pain to the right side of his head.  He stated that his tension headaches vary from mild to severe and are affected by emotional and physical stress.  The Veteran reported the use of Icy Hot patches applied directly to his head to relieve the pain.  He related that he was not taking medication by mouth because the side effects made him feel terrible.  He testified that it is hard for him to go to sleep and that while in school, he tries his best to study, but due to his headaches, he does his homework in bed to feel better.  The Veteran also stated that he did not like very strong light, like sunshine, and that his headaches are affected by noise.  

The Board acknowledges the Veteran's contention that he experiences prostrating headaches.  While the evidence does not clearly reflect the presence of "prostrating" headaches as contemplated by the rating schedule because these are tension headaches and not "migraines" as identified by Diagnostic Code 8100, the medical evidence nonetheless characterizes the headaches as "chronic" "intermittent" and "mild."  There is no specific evidence to contradict the Veteran's report of needing occasional rest and limited light, as well as the use of Icy Hot patches, to alleviate headache pain.  However, the examiner noted the Veteran did not miss school due to headaches, which is also not contradicted by the Veteran.  The Board finds that upon resolution of reasonable doubt in favor of the Veteran, the assignment of the minimum 10 percent rating is warranted for symptoms approximating characteristic prostrating attacks averaging one in two months over the last several months.

The Board has considered whether the assignment of the next higher rating of 30 percent, for characteristic prostrating attacks occurring once a month over the last several months is warranted.  The Board finds that the assignment of a 30 percent rating is not warranted under the circumstances.  As was described above, the 10 percent rating assigned herein was accomplished by affording the Veteran reasonable doubt.  The criteria for the 30 percent rating, or higher, contemplates higher level of severity than the "intermittent" and "mild" nature of the headaches as described in the medical evidence.  The Veteran's assertions of more severe symptoms have been considered, but the characterization of the severity of the headaches as documented by the medical evidence cannot be ignored in the Board's deliberations to fully and fairly adjudicate this appeal. 

Therefore, the Board finds that the evidence is in relative equipoise as the assignment of the 10 percent disability rating awarded herein for service-connected headaches, but the preponderance of the evidence is against the assignment of any higher rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic Code 8100; Gilbert, 1 Vet. App. at 49.

Extraschedular Consideration 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's tension headaches is exceptional or that the schedular criteria are inadequate.  Specifically, the Board notes that the medical evidence does not indicate that the Veteran receives regular emergency or inpatient treatment for his tension headaches.  As such, the Board finds that the schedular rating assigned herein reasonably encompasses the manifestations of the Veteran's headache disability, and referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is a full-time student and the evidence of record does not show that the Veteran's headaches prevent him from attending school or obtaining and maintaining future employment.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).


ORDER

Entitlement to an initial 10 percent rating for tension headaches is granted, subject to the law and regulations governing the payment of monetary benefits.


	
	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran seeks service connection for a disability of the lower extremities.  His DD-Form 214 shows that he earned, in pertinent part, the National Defense Service Medal, Global War on Terrorism Service Medal, Iraq Campaign Medal with Campaign Star, and Overseas Ribbon.  Thus, the Board finds it necessary to consider whether service connection for this condition is warranted under the provisions of 38 C.F.R. § 3.317 (2014).

The Veteran testified at the November 2015 Board hearing that he fell to the ground in basic training and has experienced problems with his hips and knees since then.  See November 2015 Board Hearing Transcript, p. 9.

The Veteran was afforded a VA knee and lower leg examination in February 2014.  He denied any traumatic injury to the bilateral knees, but complained of pain in his lower extremities.  Upon examination, he was diagnosed with bilateral lower extremity arthralgia.  The examiner indicated that the Veteran's bilateral knee examination was normal.  Although the Veteran has been afforded a VA examination, he has not been afforded a VA examination to address the presence of any undiagnosed illness due to his Gulf War service.  Accordingly, the Board finds that a remand for a Gulf War examination is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including bilateral lower extremity arthralgia. 

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a) State whether the Veteran's complaints of bilateral lower extremity arthralgia are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

(b) If the bilateral lower extremity arthralgia is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so. 

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


